TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 16, 2018



                                      NO. 03-18-00357-CV


                                         K. B., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


            APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
              BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                     AFFIRMED—OPINION BY JUSTICE FIELD



This is an appeal from the order terminating parental rights signed by the district court on June

19, 2018. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.